Citation Nr: 1729084	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than October 26, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1971 to September 1972.  The Veteran earned the National Defense Service Medal, Vietnam Service Medal with Two Bronze Service Stars, Good Conduct Medal, and Vietnam Campaign Medal with 60 Device.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, which granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating, effective from October 26, 2010. 

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was previously remanded by the Board in October 2010 for additional development. 


FINDINGS OF FACT

1.  In an April 2011 rating decision, the RO granted entitlement to service connection for PTSD, and assigned a 30 percent rating, effective from October 26, 2010.

2.  The Veteran received a formal diagnosis of PTSD caused by in-service fear of hostile military activity on October 26, 2010.

3.  Entitlement to an award of service connection for PTSD arose on April 25, 2009.


CONCLUSION OF LAW

The criteria for an effective date of April 25, 2009 for the grant of service connection for PTSD have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.304(f), 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Relevant Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

However, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.    Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires "(1) a current medical diagnosis of PTSD; (2) a link between the current symptoms and an in-service stressor; and (3) 'credible supporting evidence that the claimed in-service stressor occurred.'"  Kays v. Snyder, 846 F.3d 1208, 1211 (Fed. Cir. 2017) (citing 38 C.F.R. § 3.304(f)).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

However, effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39, 843 -39, 852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."

For VA purposes, fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Generally, the effective date for a grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b).  If, however, the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or regulation.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

II.  Factual Background

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran filed a service-connection claim for PTSD, among other disabilities, in June 2005.  Following the filing of his claim, the Veteran was provided a form requesting information in support of his claim.  In a September 2005 statement, the Veteran acknowledged receipt of the questionnaire and stated that he would return it upon completion. 

In a January 2006 rating decision, the RO denied the Veteran's service-connection claim for PTSD.  The RO noted that the Veteran had not returned the questionnaire requesting additional information regarding the Veteran's in-service stressors.  Additionally, the Veteran did not have a clear diagnosis of PTSD based on an in-service stressor.

In March 2006, the Veteran returned the PTSD questionnaire, and filed a notice of disagreement.  In his description of the in-service stressor, the Veteran cited an incident in which civilians were "hurt or killed."  The Veteran did not provide the additional information requested on the form, specifically those questions requesting the Veteran to furnish the geographic location in which the event took place, as well as his unit at the time of the event.  The Veteran did provide a date range of September 1971 to September 1972.  The Veteran's military personnel records show that the Veteran was assigned to the 185th HMSC Maintenance Battalion (DS), USARV, in Vietnam from September 19, 1971, to September 18, 1972.

In a July 2006 Statement of the Case (SOC), the RO denied the Veteran's claim for entitlement to service connection for PTSD, as the Veteran's private medical records showed no diagnosis of PTSD with a relationship to an incident in Vietnam nor did the Veteran identify a verifiable stressor.

Post-service treatment records from October 2006 to March 2007 show a diagnosis of Depression NOS, Anxiety Disorder NOS, and rule-out PTSD.  Records note that the Veteran participated in individual and group therapy sessions.  

In April 2007 post-service treatment records show a diagnosis of Impulse Control Disorder NOS, and rule-out PTSD.  In August 2007, the Veteran underwent a PTSD evaluation.  At that time, it was determined that the Veteran met the criteria for Post Traumatic Stress Syndrome (PTSS) and was borderline for meeting the criteria for a PTSD diagnosis.  

A March 2009 statement from Dr. L. P. notes that the Veteran was treated in the VA Ann Arbor Healthcare System Mental Health Clinic from December 2006 until April 2008.  Dr. L. P. reports that the Veteran was diagnosed with an Impulse Control Disorder, Depression, and symptoms of Posttraumatic Stress Disorder.  The physician noted that it is as likely as not that experiences during his military service exacerbated, if was not the cause of these disorders.  

In April 2009 the Veteran submitted a Psychosocial Assessment and Employability Evaluation from Ability Management Associates.  Dr. E. M. T., a licensed psychologist, evaluated the Veteran's psychosocial functioning and employability.  The examiner diagnosed the Veteran with chronic, delayed PTSD, reporting that he met the criteria as outlined by DSM-IV.  The examiner noted that the Veteran had "outlined several stressors that would rise to the level as required by this diagnosis."  

The Veteran underwent an assessment in March 2010 with L. S., a VA Clinical Social Worker.  At that time, the Veteran was diagnosed with MDD and PTSD.  A subsequent evaluation by Dr. J. C. in March 2010 noted a diagnosis of severe Major Depressive Disorder with impaired functioning, and rule-out PTSD.  

Treatment records from April 2010 to August 2010 show a diagnosis of Major Depressive Disorder, which was noted to be at baseline due to the Veteran's medications, and PTSS.  The examiner further noted the Veteran "probably met criteria for PTSD in the past, but his symptoms were much better."

In October 2010 the Board remanded the issue of entitlement to service connection for PTSD for further development.  The Board requested that the RO notify the Veteran of the changes to 38 C.F.R. § 3.304(f), which liberalized the law as it pertained to certain PTSD claims; make a credibility determination, and determine if the Veteran's claimed in-service stressor had been verified, or met the criteria for acceptance, either under the old or new version of 38 C.F.R. § 3.304(f); and readjudicate the claim for entitlement to service connection for PTSD. 

The Veteran was afforded an examination in October 2010.  The Veteran reported that his most traumatic experience was when he shot whom he thought was an enemy, and it turned out to be a woman and two or three children.  The Veteran also reported that he needed to pull guard duty every third night, not knowing if the enemy would breach the defense or whether he would be shot by a sniper.  

The examiner opined that the Veteran met the DSM-IV criteria for posttraumatic stress disorder in that he was exposed to traumatic events in which he experienced,  witnessed, or was confronted with events that involved actual or threatened death or serious injury, or threats the physical integrity of self or others.  The examiner further opined that the Veteran's response involved intense fear, helplessness, or horror.  The examiner diagnosed the Veteran with chronic, moderate PTSD and mood disorder NOS. 

The examiner opined that it was as likely as not the Veteran's symptoms of posttraumatic stress disorder and his depressive symptoms, described as depressive disorder not otherwise specified, are as likely as not linked to his military service in Vietnam.

In an April 2011 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective from October 26, 2010, the date that the Veteran was diagnosed with PTSD by a VA psychiatrist.  

III.  Analysis

Service connection for PTSD was granted by an April 2011 rating decision, effective October 26, 2010.  The Veteran specifically contends that the effective date should be April 29, 2009, the date in which he received a diagnosis of PTSD on from Dr. E. T., a private psychologist.

Generally, the effective date for a grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b).  

As noted above, the Veteran filed his original claim for entitlement to service connection for PTSD in June 2005.  At the time of the denial of the claim in 2006, the Veteran did not have a clear diagnosis of PTSD that conformed to DSM criteria that was also based on a verifiable in-service stressor. 

As such, the Board must determine if entitlement arose at some time later.  With regard to the date of entitlement, the term "date entitlement arose" is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000). 

The record reflects that the Veteran was diagnosed with chronic, delayed PTSD by a private examiner in April 2009.  The examiner reported that the Veteran presented with classic symptomatology related to service-connected PTSD, having outlined several stressors required to support the diagnosis.  

In determining the date entitlement arose, the Board is required to evaluate the matter on a "facts found" basis.  Here, as of April 25, 2009, the Veteran had a competent diagnosis of PTSD conforming to DSM criteria, and had related his PTSD to certain identified stressors that were later considered verified as they were related to fear of hostile military or terrorist activity and were deemed to be consistent with the circumstances of the Veteran's service.  As such, the Board, as the finder of fact, finds that the date in which entitlement arose to be April 25, 2009, which is later than the date of the claim, and the earliest effective date permitted by law.

The Board acknowledges the Veteran's alternate theory that he was entitled to an effective date in July 2010 because his claim was ultimately granted based on the amendment to 38 C.F.R. § 3.304(f).  See 38 C.F.R. § 3.114(a) (allowing an effective date as of the effective date of a liberalizing law).  Even assuming that 38 C.F.R. § 3.304(f) is a liberalizing law, the earliest possible date the Veteran could obtain under 38 C.F.R. § 3.114 is the effective date of the change in regulation, July 13, 2010.  Because the Board has found that the Veteran is entitled to an even earlier effective date of April 25, 2009, the Board will not address this matter further.  


ORDER

Entitlement to an effective date of April 26, 2009 for the award of service connection for PTSD is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


